            Case: 5:20-cv-01408-JRA Doc #: 9 Filed: 10/12/20 1 of 2. PageID #: 67



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

NATASHA MUHAMMAD,                                       CASE NO.: 5:20-cv-01408

            Plaintiff,                                  JUDGE: HON. JOHN R. ADAMS

      vs.
                                                        SUPPLEMENT TO REPORT OF
COUNTY OF SUMMIT, et al.,                               PARTIES’ PLANNING MEETING
                                                        UNDER FED. R. CIV. P. 26(f) AND
            Defendants.                                 L.R. 16.3(b)


Counsel for the Plaintiff and Defendants respectfully submit the following supplement to their

previously filed Planning Meeting Report:

11.         Demand and Offer. The Plaintiff submitted a demand of $145,000 to the Defendants,

            consisting of $75,000 in compensatory damages and $70,000 in punitive damages. The

            Defendants responded with an offer of $15,000 as a full and final settlement of all claims.

/s/ Rebecca J. Sremack                                  /s/John D. Pinzone
REBECCA J. SREMACK (0092313)                            JAMES A. CLIMER (0001532)
Sremack Law Firm, LLC                                   JOHN D. PINZONE (0075279)
2745 South Arlington Road                               Mazanec, Raskin & Ryder Co., L.P.A.
Akron, Ohio 44312                                       100 Franklin’s Row
(330) 644-0061                                          34305 Solon Road
(330) 644-0061 – Fax                                    Cleveland, Ohio 44139
Email: info@sremacklaw.com                              (440) 248-7906
Co-counsel for Plaintiff                                (440) 248-8861 - Fax
                                                        Email: jclimer@mrrlaw.com

/s/ Billi Copeland King                                 Counsel for Defendants County of Summit,
Billi Copeland King (0083422)                           Sheriff Steve Barry, Deputy Christopher R.
282 Ashford Dr                                          Boyd, and John/ Jane Doe Nos. 1-5
Copley, Ohio 44321
P: 330-990-4911
info@billicopeland.com
Co-counsel for Plaintiff
        Case: 5:20-cv-01408-JRA Doc #: 9 Filed: 10/12/20 2 of 2. PageID #: 68




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2020, a copy of the foregoing Supplement to Report of

Parties Planning Meeting Under Fed. R. Civ. P. 26(f) and Local Rule 16.3(b) was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                                               /s/ Rebecca J. Sremack
                                               REBECCA J. SREMACK (0092313)
                                               Counsel for Plaintiff




                                                   2
